DETAILED ACTION
This office action is a response to an application filed on 03/19/2021.
Claims 1- 20 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) were submitted. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 03/19/2021.  The Examiner contends that these drawings are acceptable for examination proceedings.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. [CN 202010439376], filed on 2020-05-22.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further consideration based upon the claims submitted on 03/19/2021, when reading claims in light of the specification, a full search was further conducted. However, none of the prior art references of recorded alone or in combination disclosed or suggest the any reasonable combination of limitations specified in the independent claims.

Prior art references of recorded in combination teach each of these features;
Xhafa et al. (US 20180242266 A1) teaches method of signal analyzing and synchronizing in wireless network where multiple nodes are receiving and transmitting data signal in synchronize order. 
Cherian et al. (US 20200260488 A1) teaches system and apparatus for sharing transmission channel in wireless communication system. 

However, It's not obvious for one of ordinary skill in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claim 1; specifically to the other limitations with the combination of including;  

“notifying connection information to at least one second receiving terminal after establishing a wireless communication connection with a first receiving terminal; wherein the connection information comprises information of a communication channel for performing wireless communication between the transmitting terminal and the first receiving terminal; the connection information is used to instruct the at least one second receiving terminal to monitor communication data in the communication channel, to enable the at least one second receiving terminal to transmit data required to be transmitted to the first receiving terminal to the communication channel when the communication data is known after monitoring by the at least one second receiving terminal; and wherein a first time period for the transmitting terminal to transmit data in the communication channel does not overlap a second time period for the at least one second receiving terminal to transmit data in the communication channel.”2Appl. No.15/133,001 Atty. Docket No.DC-105995 (20110-1996) Office Action Date May 2, 2018Response Date

For independent claims 10 and 13; claims are similarly considered allowable. Claims disclosed similar limitations as of claim 1. Since when reading claims in light of the specification, none of the references of recorded alone or in combination disclosed or suggest any reasonable combination of limitations specified in the independent claims 10 and 13; and thus claims are respectively allowable.
Dependent claims 2-9, 11-12, 14 -20 are also found allowable due to their dependence upon an already allowed independent claims and therefore also allowable. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYAW Z SOE/Primary Examiner, Art Unit 2412